 AO 93C (OSA 8) Warrant by Telephone or Other Reliable Electronic Means                   gr‘iginal                11 Duplicate Original


                                            UNITED STATES DISTRICT C
                                                                           for the
                                                              Middle District of North Carolina

                   In the Matter of the Search of
              (Briefly describe the properry to be searched
               or identify the person by name and address)                              Case No. \
            Ernesto RODRIGUEZ (DOB: 02/22/1973)



                  WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
of the following person or property located in The           Middle            District of             North Carolina
(identifir the person or describe the property to he searched and give its location):
  Ernesto RODRIGUEZ (DOB: 02/22/1973)
  (See Attachment A-2)




        I find that the affidavit(s), or any recorded testimony, establish probable caus to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property o be seized):
  See Attachment B.




          YOU ARE COMMANDED to execute this warrant on or before              Lt. fri e.        2c)-2-1     (not to exceed 14 days)
          in the daytime 6:00 a.m. to 10:00 p.m. 0 at any time in the day or night    be ause good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warra t and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the cop and receipt at the place whom the
property was taken.
        The officer executing this warrant, or an officer present during the execution f the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                   notable Jo! Elizabeth Peake
                                                                                                       tilted States Magistrate Judge)

    rl Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to d lay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     CI for        days (not to exceed 30) 0 until, the facts justifying, the later specifi date of


Date and time issued:           61/0bo2J                                                                     Judge's signature

City and state: Winston-Salem, North Carolina                                               Jot Eliz   th Peake, U. S. Magistrate Judge
                                                                                                          Printed name and title




                     Case 1:21-mj-00206-JEP Document 3 Filed 06/23/21 Page 1 of 8
 AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means (Page 2)

                                                                              Return
 Case Nor:                         Date and time warrant executed:     Copy of warrant and inventory left with:
       i : 1-1 V1-5 "           .._. ‘/I I    2.)14       gt3,.    Ael   4.4A,      ka Apm G M,E1--,
 Inventory made in the presence of :
                                                  VES/C) A.) ji/tvvE-1--+
 Inventory of the property taken and name(s) of any person(s) seized:


                               E.,,-g-. Asiu&tiz., DErP/0/1-L                            r i,
                                                                               ,A*il---.4 .C4.,                  c./,/

                       ) 41—        (,,,ij (—OA 51 u.A) or .57f1424-44 thwzA,m-

                               .... L6.            snAJ27:- ecb...),L,                    -r-OL           rfl-4-4
                                          ,,             ),5    644.7.74,..vv1./E,       A            "         4E4
                                        ,r,c.pe:Lr




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:        471-3/ 2.2-1                                                                    ",--,
                                                                                               Executing offi    signature

                                                                                         achaty M. leefe, Special Agent - H.S.I.
                                                                                                  Piinted name and title




                      Case 1:21-mj-00206-JEP Document 3 Filed 06/23/21 Page 2 of 8
                               ATTACHMENT A..2

               DESCRIPTION OF PERSON TO BE S                RCHED

      It is respectfully requested that this court grants permission to search the

person of Ernesto RODRIGUEZ (DOB: 02/22/1973), pro 'ded that this person is

located within the Middle District of North Carolina at the time of the search. This

search would include computers and storage media found n RODRIGUEZ's person.




            Ernesto NMN RODRIGUEZ's undated NCDMV Photograph
                         Date of Birth: 02/22/1973.



                                        46




      Case 1:21-mj-00206-JEP Document 3 Filed 06/23/21 Page 3 of 8
                                   ATTACHMENT B

                               ITEMS TO BE SEI7ED

      The following materials, which constitute evidence of the commission of a

criminal offense, contraband, the fruits of crime, or property designed or intended for

use or which is or has been used as the means of cora itting a criminal offense,

namely violations of Title 18, United States Code, Section 252A:

   1. Computers or storage media used as a means o commit the violations

      described above.

   2. For any computer or storage medium whose seizure s otherwise authorized by

      this warrant, and any computer or storage medium that contains or in which

      are stored records or information that is otherwise called for by this warrant

      (hereinafter, "COMPUTER"):

         a. evidence of who used, owned, or controlled th COMPUTER at the time

             the things described in this warrant were c eated, edited, or deleted,

             such as logs, registry entries, configuration      s, saved usernames and

             passwords, documents, browsing history, u er profiles, email, =Ail

             contacts,   "chat,"   instant    messaging      1 gs,   photographs,   and

             correspondence;

         b. evidence of software that would allow others t control the COMPUTER,

             such as viruses, Trojan horses, and other forms of malicious software, as



                                         47




      Case 1:21-mj-00206-JEP Document 3 Filed 06/23/21 Page 4 of 8
      well as evidence of the presence or absence of security software designed
      to detect malicious software;
   c. evidence of the lack of such malicious software;
   d. evidence indicating how and when the computer was accessed or used to
      determine the chronological context of comp ter access, use, and events

      relating to the crime(s) under investigation    d to the computer user;
   e. evidence indicating the computer user's knoLrledge and/or intent as it

      relates to the crime(s) under investigation;
  t evidence of the attachment to the COMPUTER of other storage devices
     or similar containers for electronic evidence;

  g, evidence of programs (and associated da a) that are designed to

      eliminate data from the COMPUTER;
  h. evidence of the times the COMPUTER was u ecl;
  i. passwords, encryption keys, and other acdess devices that may be
      necessary to access the COMPUTER;
     documentation and manuals that may be necessary to access the
     COMPUTER or to conduct a forensic examin tion of the COMPUTER;
  k. records of or information about Internet Prot col addresses used by the

     COMPUTER;
  1. records of or information about the COMPUTER's Internet activity,
     including firewall logs, caches, browse-            history and cookies,
                                  48




Case 1:21-mj-00206-JEP Document 3 Filed 06/23/21 Page 5 of 8
          "bookmarked" or "favorite" web pages, search terms that the user

          entered into any Internet search engine, anrecords of user-typed web

          addresses; and.

      m, contextual information necessary to underst nd the evidence described

          in this attachment.

8. Routers, modems, and network equipment used to connect computers to the

   Internet.

4. Child pornography and child erotica.

5. Records, information, and items relating to violatio ss of the statutes described

   above including:

      a. Records, information, and items relating to t e occupancy or ownership

         of the SUBJECT PREMISES, 8080 Northwood Dr., Apt. 1309, Winston-

         Salem, NC 27106, including utility and telep lone bills, mail envelopes,

         or addressed correspondence;

      b. Records, information, and items relating to the ownership or use of

         computer equipment found in the above residence, including sales

         receipts, bills for Internet access, and handw itten notes;

      c. Records and information relating to the i entity or location of the

         persons suspected of violating the statutes de cribed above;




                                      49




   Case 1:21-mj-00206-JEP Document 3 Filed 06/23/21 Page 6 of 8
           d. Records, information, and items relating to t le occupancy or ownership

              of the SUBJECT VEHICLE, a 2011 Toyet Prins (with assigned NC

              Registration Plate: TCH-6788);

           e. Records and information relating to the sexual exploitation of children,

              including correspondence and comrann i c tions between users of

              websites dedicated to child pornography;

          f. Records and information showing access to and/or use of websites

              dedicated to child pornography; and

          g. Records and information relating or pertaixing to the identity of the

             person or persons using or associated with a 1igita1 currency identifier:

             5860940c33253e60f5878a47.

          h. Records and information related to Bitcoin (BM), including:

                    any and all representations of BTC pul lie keys or addresses;

                ii. any and all representation       of BTC !private keys, whether in

                    electronic or physical format;

               iii any and. all representations of BTC w      ets or their constitutive

                    parts, whether in electronic or physic 1 format, to include "root

                    keys" which may be used to regenerate a wallet;

      As used above, the terms "records" and "infor at on" includes all forms of

creation or storage, including any form of computer or elect onic storage (such as hard

disks or other media that can store data); any handmade form (such as writing); any

                                          50




       Case 1:21-mj-00206-JEP Document 3 Filed 06/23/21 Page 7 of 8
mechanical form (such as printing or typing); and any photographic form (such as
microfilm, microfiche, prints, slides, negatives, videotapes, motion pictures, or

photocopies).
      The term "computer" includes all typos of ele tronic, magnetic, optical,
electrochemical, or other high speed data processing $ vices performing logical,
arithmetic, or storage functions, including desktop co     ters, notebook computers,

smartphones, mobile phones, tablets, server computers, and network hardware.
      The term "storage medium" includes any physical o ject upon which computer
data can be recorded, including external and internal hard krives, flash drives, thumb

drives, -micro SD cards, macro SD cards, DVDs, gaming systems, SIM cards, cellular
phones capable of storage, floppy disks, compact discs, ma etic tapes, memory cards,
memory chips, and other magnetic or optical media.




                                         51




      Case 1:21-mj-00206-JEP Document 3 Filed 06/23/21 Page 8 of 8
